DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Response to Remarks
Applicant argument/remarks made in the Amendment filed on 04/21/2022 have been fully considered but were not found to be persuasive. Applicant has amended Claims 1, 8, and 15 Accordingly, Claims 1, 3-4, 6-8, 10-15, 17-19, 21 are examined. 
In response to the Applicant’s argument in page 6-7 recited: “Additionally, the limitation ‘conducting a search of data associated with the Key Circle in the social network, including user social network behavior data and potential merchandise relating to user social network behavior data, based on the request, the conducting including collecting the data by calling an API of a social network service (SNS) website’ cannot be performed in the mind because it requires collecting the data by calling an API of a social network service (SNS) website. The Office Action alleges that, prior to the amendments made herein and the amendments made on September 6, 2022, the limitation encompassed actions that could be performed in the human mind through observation, evaluation and judgment. Without agreeing with the assertion, the limitation as amended clearly cannot be performed in the human mind. A human mind is incapable of calling an API of a social network service”
With respect to the Applicant’s argument, Examiner reads claimed limitation of “... collecting the data by calling an API of social network service” in light of published specification in the paragraph [0064]: “Data in the social network comprises but not limits to user behavior data and objects, merchandise, services or other potential target objects relating to the user behavior data: such as user posts, user votes, user logs, user comment, user bookmarks, user purchases, and user browsing history etc.”
Accordingly, Examiner concluded that user behavior data such as user posts, user votes, user logs, user comment, user bookmarks, user purchases, and user browsing history can be collected by human mind through observation, evaluation and judgment wherein a method of “calling an API of a social network service (SNS) website” is merely used as a genetic computing step for accessing data in the website. Thus, the limitation in the context of this claim, encompasses a user navigating the website and reading user posts, user votes, user logs, user comment, user bookmarks, user purchases, and user browsing history. Therefore, Applicant’s argument is not persuasive and Examiner maintains rejection to the claim and their dependent claims under 35 U.S.C. 101.
In response to the amendment made to the claims, Examiner relies on a new reference which goes beyond the scope of the portion that was previously relied upon, therefore, this office action is based a new ground of rejection. As a consequence, Applicant is advised to review detailed mapping of claim limitations to the relevant sections of the Rathod, US 20180246983.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 8 recited: “A computer program product comprising a computer readable storage medium having a computer readable program stored therein”
Claims 8, 10-14 are rejected under 35 U.S.C. 101 because they are directed to a signal per se, mere information in the form of data, a contract between two parties, or a human being (see MPEP § 2106, subsection I). For example, the BRI of machine-readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves).

Claim 1, 3-4, 6-8, 10-15, 17-19, 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that “A computer implemented method, comprising: receiving a search request for merchandise from a use” of claims 1, 3-4, 6-7, 21 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1, 3-4, 6-8, 10-15, 17-19, 21, the limitations directed to additional elements include: “A system, comprising: a processor; and a memory coupled to the processor, wherein the memory comprises instructions which, when executed by the processor, cause the processor”
In exemplary claim 1, limitations reciting the abstract idea are as follows: “conducting a search of data associated with the Key Circle in the social network, including user social network behavior data and potential merchandise relating to user social network behavior data, based on the request, the conducting including collecting the data by calling an API of a social network service (SNS) website ” (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses a user visiting the website and observing or reading user posts, user votes, user logs, user comment, user bookmarks, user purchases, and user browsing history.

As an example, a search request may be comprising, a searching a person or group of users (i.e., at least one key circle of people) in a social network who likes to golf, at least once or more per week (i.e., “user behavior”) and like to shop at the sporting gear store ‘IER’ (at least one keyword ‘IER). Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.

With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to “A system, comprising: a processor; and a memory coupled to the processor, wherein the memory comprises instructions which, when executed by the processor”. 
However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs [0039] of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea. 
Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. (See also MPEP § 2106.05 (d)(II))
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amount to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrates the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general-purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3-4, 6-8, 10-15, 17-19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rathod, US 20180246983, hereinafter Rathod, in view of Kulick et al., US 20130036109, hereinafter Kulick.

As per claim 1, (Currently Amended) A computer implemented method, comprising: (With respect to claim 1, Rathod discloses) receiving a search request for merchandise from a user, the request comprising at least one keyword and at least one Key Circle of people in a social network, (Rathod [0100] “In an embodiment enabling search result associate user or account or website or company or brand or advertiser to select one or more search queries or keywords or categories and select associate one or more searching users or select one or more searching users or select one or more search queries or keywords)

wherein the at least one Key Circle includes at least one person individually selected by the user to be included in a search for the search request from a list of people presented to the user via a user interface, (Rathod [0100] “select one or more search queries or keywords or categories and select associate one or more searching users ... providing location information, providing status, providing and taking actions and reactions with/on said searching users.”)

including user social network behavior data and potential merchandise relating to user social network behavior data, based on the request, (Rathod [0107] “In an embodiment monitoring, tracking, logging and storing each search result item associated activities, actions, events, transactions, interactions, session, status, behaviors, communications, ...  purchase or order product, subscribe service, get appointment, participate in group deals, claim offers, view video, view photo.”)

the conducting including collecting the data by calling an API of a social network service (SNS) website; (Rathod [0237] “The server 110 stores database server 164, API server 162 and application server 160 which stores applications, modules, services, APIs, web services 136 including Structured Site/Website Management & Searching 151, Monitoring searching activities and actions and Generating feed based on monitored search related activities and actions 153, Monitoring and presenting searching activities”)

and returning a result of the search to the user, wherein the result includes at least one item that includes merchandise related to both the at least one keyword and the at least one Key Circle, the returning including displaying the result on the user interface. (Rathod [0064] “search result item associated identified user or account or source or website, wherein said search result item associated identified user or account or ... type of activity, action, behaviors, status and transaction, keywords in logged search queries, selected or set or pre-defined locations or geo-fence boundaries or places specific matched followers, preference of followers”)

(With respect to claim 1, Rathod does not explicitly disclose) wherein the at least one Key Circle and/or the at least one person in the at least one Key Circle is assigned a weight; conducting a search of data associated with the Key Circle in the social network, 
However, Kulick discloses a step for giving more weight to search results that are associated with a content and/or user's social graph (e.g., contacts of the user) and/or other users. In another words, Kulick teaches a method of searching information associated with user’s social network (e.g., “at least one Key Circle”) by giving weights between connections in the social graph (See Kulick [FIG.2] steps 204 and 205 and [FIG.3] steps 308 and 310) (Kulick [0003] “A searching user may give more weight to search results that are associated with reviews, opinions, or other content associated with the searching user's social graph (e.g., contacts of the user) and/or other users. [0021] As used in this specification, a social graph can refer to a single social graph or multiple interconnected social graphs. Distinct social graphs can be generated for different types of connections a user has ... [0026] In some implementations, social signals can be layered over the social graph (e.g., using weighted edges or other weights between connections in the social graph))
Thus, one having ordinary skill in the art before the filing date of the claimed invention would have motivated to combine the teachings of Kulick a method of executing refined searches within the scope of a group or people from a list because it enhances the search results by limiting the scope of content items associated with a person or group of people, improving the user experiences (See Kulick paragraph [0008])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kulick into the system of Ning because, they are analogous art as being directed to the same field of endeavor, a method of searching information in the social networking services. (See Rathod paragraph [0017], [0023], [0074] and Kulick Abstract, [FIG.2], paragraph [0003]-[0006])

As per claim 2, (Canceled) 

As per claim 3, (Currently Amended) The method of claim 1, wherein the list of people comprises (With respect to claim 3, Rathod disclose) at least one extended contact list, and wherein the extended contact list includes one or more people that have a second-degree relationship with the user. (Rathod [0135] “identity of said requesting user or searching user or viewing user with said identified identity of search result item or profile page or web page or business page associated said identified unique user name or user account to designating, by a computer processor, the first user as a connection of the second user in response to the request.”)

As per claim 4, (Currently Amended) The method of claim 1, wherein the at least one item comprises: the merchandise; the at least one Key Circle; and tag information representing the relationship between the merchandise and the at least one Key Circle.  (Rathod in paragraph [0074] and [0420] teaches querying information associated with user’s social network and/or items associated with URL (e.g., product or merchandise) [0074] “matching search result item associated Uniform Resource Locator (URL) or web address with one or more profile Uniform Resource Locators (URLs) of users of network” [0429] “presenting search result to said searching user (e.g. “Ella” 2202) comprise searched profiles of users on various social networks (e.g. 2210/2225) or search result items associated with said each contact's one or more social networks (e.g. Facebook, Twitter, Linked-In) (e.g. 2210/2225) and in an embodiment enable searching user (e.g. “Ella” 2202—registered user with server 110 or present invention's network or website or application or platform or service) to follow search result item”)

As per claim 5, (Canceled)  

As per claim 6, (Previously Presented) The method of claim 1, Rathod does not explicitly discloses) wherein the weight is adjustable dynamically and 
However, Kulick teaches a step for using user's social graph to adjust rankings of corresponding search results, which can boost searches results responsive to the user's query (Kulick [0026] “In some implementations, social signals can be layered over the social graph (e.g., using weighted edges or other weights between connections in the social graph). These signals, for example, frequency of interaction or type of interaction between the user and a particular connection, can then be used to weight particular connections in the social graph or social graphs without modifying the actual social graph connections. These weights can change as the interaction with the user changes.”)
Thus, one having ordinary skill in the art before the filing date of the claimed invention would have motivated to combine the teachings of Kulick because the method allows users further limit the scope of searches and improving query of information.

(With respect to claim 6, Rathod disclose) wherein the result is ordered according to the weight of the at least one Key Circle and/or the at least one person in the at least one Key Circle.  (Rathod [0367] “friends of friends or connections of connections, followers, following users suggesting prospective connections. In an embodiment identify rank of suggested prospective connections based on transacted, liked, registered, add to one or more types of lists, visited and spend particular duration of time, nearest location, and followed websites or accounts or users or structured site or website.”)
Thus, one having ordinary skill in the art before the filing date of the claimed invention would have motivated to combine the teachings of Kulick with the combined system of Rathod for the advantageous purpose of displaying the weight based ranked list of search results because it helps users to view priorities list of items, which enhances user experiences on reviewing the items in the search results.

As per claim 7, (Original) The method of claim 1, further comprising: receiving an updated search request, (Rathod does not explicitly discloses) wherein the at least one Key Circle in the updated search request is adjusted by the user, conducting a further search based on the updated request.  
However, Kulick teaches a step for using user's social graph to adjust rankings of corresponding search results, which can boost searches results responsive to the user's query (Kulick [0046] “These interactions performed by members of the user's social graph can be used as social signals to adjust rankings of corresponding search results. For example, if a search query identifies results that include a resource that has been so identified by a member of the user's social graph, this result can be boosted relative to other general search results responsive to the user's query.”)
Thus, one having ordinary skill in the art before the filing date of the claimed invention would have motivated to combine the teachings of Kulick because the method allows users further limit the scope of searches and improving query of information.

As per claim 8, (Currently Amended) A computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a computing device, causes the computing device to: receive a search request for merchandise from a user, the request comprising at least one keyword and at least one Key Circle of people in a social network, wherein the at least one Key Circle includes at least one person individually selected by the user to be included in a search for the search request from a list of people presented to the user, wherein the at least one Key Circle and/or the at least one person in the at least one Key Circle is assigned a weight; conduct a search of data associated with the Key Circle in the social network, including user social network behavior data and potential merchandise relating to user social network behavior data, based on the request, the conducting including collecting the data by calling an API of a social network service (SNS) website; and return a result of the search to the user, wherein the result includes at least one item that includes merchandise related to both the at least one keyword and the at least one Key Circle.
Claims 8 is analogous to claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 9, (Canceled)  

As per claim 10, (Currently Amended) The computer program product of claim 8, wherein the contact list comprises at least one extended contact list, and wherein the extended contact list includes one or more people that have a second-degree relationship with the user.  

Claims 10 is analogous to claim 3 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 11, (Currently Amended) The computer program product of claim 8, the at least one item comprises: the merchandise; the at least one Key Circle; and tag information representing the relationship between the merchandise and the at least one Key Circle.  

Claims 11 is analogous to claim 4 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 12, (Previously Presented) The computer program product of claim 8, wherein the weight is adjustable dynamically.  

Claims 12 is analogous to claim 6 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 13, (Previously Presented) The computer program product of claim 12, wherein the result is ordered according to the weight of the at least one Key Circle and/or the at least one person in the at least one Key Circle.  

Claims 13 is analogous to claim 6 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 14, (Original) The computer program product of claim 8, wherein the computer readable program further causes the computing device to: receiving an updated search request, wherein the at least one Key Circle in the updated search request is adjusted by the user, conducting a further search based on the updated request.  

Claims 14 is analogous to claim 7 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 15, (Currently Amended) A system, comprising: a processor; and a memory coupled to the processor, wherein the memory comprises instructions which, when executed by the processor, cause the processor to: receive a search request for merchandise from a user, the request comprising at least one keyword and at least one Key Circle of people in a social network, wherein the at least one Key Circle includes at least one person individually selected by the user to be included in a search for the search request from a list of people presented to the user, wherein the at least one Key Circle and/or the at least one person in the at least one Key Circle is assigned a weight; conduct a search of data associated with the Key Circle in the social network, including user social network behavior data and potential merchandise relating to user computer behavior data, based on the request, the conducting including collecting the data by calling an API of a social network service (SNS) website; and return a result of the search to the user, wherein the result includes at least one item that includes merchandise related to both the at least one keyword and the at least one Key Circle.
Claims 15 is analogous to claim 8 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 16, (Canceled)  

As per claim 17, (Currently Amended) The system of claim [[16]] 15, wherein the of people comprises at least one extended contact list, and wherein the extended contact list includes one or more people that have a second-degree relationship with the user.  

Claims 17 is analogous to claim 3 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 18, (Currently Amended) The system of claim 17, wherein the at least one item comprises: the merchandise; the at least one Key Circle; and tag information representing the relationship between the merchandise 

Claims 18 is analogous to claim 4 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
  
As per claim 19, (Previously Presented) The system of claim 15, wherein the weight is adjustable dynamically, and wherein the result is ordered according to the weight of the at least one Key Circle and/or the at least one person in the at least one Key Circle.  

Claims 19 is analogous to claim 6 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 20, (Canceled)  

As per claim 21, (Previously Presented) The method of claim 1, wherein: (Rathod does not explicitly disclose) the Key Circle includes a first person and a second person, the first person is assigned a first weight and the second person is assigned a second weight, the first weight is based in part on a connection degree between the first person and the user, and the second weight is based in part on a connection degree between the second person and the user.  
However, Kulick teaches that frequency of interaction or type of interaction between the user and a particular connection, can be used to weight particular connections (i.e., “connection degree between the first person and the user”) in the social graph (Kulick [0026] In some implementations, social signals can be layered over the social graph (e.g., using weighted edges or other weights between connections in the social graph). These signals, for example, frequency of interaction or type of interaction between the user and a particular connection, can then be used to weight particular connections in the social graph or social graphs without modifying the actual social graph connections. These weights can change as the interaction with the user changes.
Thus, one person having ordinary skill in the art before the filing date of the claimed invention would have motivated to combine the teachings of Kulick with the combined system of Rathod for the advantageous purpose of provide improved description of social connections between the users in order to analyses relationships among the user connections. 

Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:

METHOD AND SYSTEM FOR OBTAINING SOCIAL NETWORK INFORMATION (Guy et al., US 2010/0198633) - A method and system for obtaining social network information, by capturing a set of identities in a predefined proximity to a monitored identity at the given time, wherein an identity is an identity of a real person or a virtual identity.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154                                                                                                                                                                                                        

/SYED H HASAN/Primary Examiner, Art Unit 2154